Citation Nr: 0112394	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-25 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to payment or reimbursement for emergency medical 
treatment received in November 1995.  

(The issues of whether new and material evidence has been 
submitted to reopen claims for entitlement to service 
connection for a cardiovascular disorder and residuals of 
stroke and for jaw and mouth trauma with loss of teeth, 
entitlement to an increased rating for a wound to muscle 
group XX, with retained foreign bodies and degenerative joint 
disease, entitlement to an increased rating for residuals of 
an abdominal wound, with adhesions, entitlement to an 
increased rating for a wound to muscle group XIX, entitlement 
to an increased (compensable) rating for left middle finger 
amputation, entitlement to an increased (compensable) rating 
for a right thigh wound, and entitlement to a total 
disability rating based upon individual unemployability are 
the subject of a separate Board of Veterans' Appeals 
decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 determination by the 
Medical Administration Service (MAS) at the Department of 
Veterans Affairs (VA) Medical Center in Denver, Colorado.  In 
April 1996 the RO received a notice of disagreement and a 
statement of the case was issued in June 1996.  
Correspondence was received in August 1996 sufficient to 
perfect the appeal.  The appeal was subsequently associated 
with the veteran's claims file at the Regional Office (RO) in 
Denver, Colorado.  


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

The Board also notes that during the course of this appeal 
laws applicable to medical reimbursement claims were revised.  
See Millennium Health Care and Benefits Act, Pub. L. No. 106-
117.  Although the new provisions of that act which become 
effective in May 2000 provide general authority for the 
reimbursement of non-VA emergency treatment, the law 
specifically stated that claimants would be personally liable 
for such expenses if found not eligible under § 1728.  See 
38 U.S.C.A. § 1725 (West Supp. 2000); Pub. L. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that 
the November 30, 1999, act shall take effect 180 days after 
the date of enactment). 

The Board notes that VA law provides that payment of medical 
expenses incurred at a non-VA medical facility without prior 
VA authorization is warranted when all of the following 
conditions are met: (a) that the treatment received was for 
(i) an adjudicated service-connected disability, (ii) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
(iii) a veteran who was totally and permanently disabled due 
to a service-connected disability, or (iv) a veteran who was 
participating in a vocational rehabilitation program under 
Chapter 31; (b) that the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health; and (c) that VA or other 
Federal facilities must not have been feasibly available and 
an attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the expenses of medical care or services rendered 
prior to the effective date of an award of service connection 
may not be reimbursed.  See Argo v. Derwinski, 2 Vet. App. 
509 (1992). 

In this case, the Board notes that the issue of entitlement 
to a total disability rating based upon individual 
unemployability has been remanded by the Board in a separate 
decision under the same docket number.  The Court has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal should be identified and fully developed 
prior to appellate review of the certified issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board finds that as a 
total and permanent disability rating effective prior to the 
date of the non-VA treatment from which this claim arose is 
theoretically possible that the present reimbursement matter 
is "inextricably intertwined" with that unresolved issue.  
Therefore, additional development is required prior to 
appellate review.

In addition, the present record before the Board does not 
include a separate MAS file.  If available, this information 
should be obtained and associated with the record for 
appellate review.  VA medical records are held to be within 
the Secretary's control and are considered to be a part of 
the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the record any MAS files (or records 
not already included in the claims 
folder).  All attempts to obtain this 
information should be documented in the 
claims file.

2.  Upon resolution of the "inextricably 
intertwined" issue of entitlement to a 
total disability rating based upon 
individual unemployability, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the record should be reviewed 
and the issue on appeal should be re-
adjudicated.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




